                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 CH ROBINSON WORLDWIDE, INC.,                       Case No. 19‐CV‐2292 (NEB/TNL)

                      Plaintiff,

 v.                                                ORDER ON MOTION TO DISMISS

 HOUSE OF THALLER, INC.,
 JOHN THALLER, WES THALLER, and
 JORDAN THALLER,

                      Defendants.



       CH Robinson Worldwide, Inc. (“CHR”) has sued House of Thaller, Inc. (“HoT”),

as well as John Thaller, Wes Thaller, and Jordan Thaller (collectively, the “Thallers”),

asserting various common law claims. The Thallers have moved to dismiss the claims

against them. Because the Court lacks personal jurisdiction over the Thallers, the Court

grants their motion to dismiss.

                                     BACKGROUND

       The Court draws the following background from the affidavits and other evidence

adduced by parties in support of their positions, drawing all reasonable inferences in

CHR’s favor. Creative Calling Solutions, Inc. v. LF Beauty Ltd., 799 F.3d 975, 979 (8th Cir.

2015) (“[W]here . . . the parties submit affidavits to bolster their positions on [a] motion

[to dismiss for lack of personal jurisdiction], and the district court relies on the evidence,
the motion is in substance one for summary judgment.”); accord Pederson v. Frost, ‐‐ F.3d

‐‐, No. 18‐3195, 2020 WL 1144609, at *1 (8th Cir. Mar. 10, 2020).

        CHR provides transportation and logistics services to its customers. [ECF No. 18

(“Martland Decl.”) ¶ 2.] CHR is headquartered in Minnesota, but also maintains offices

throughout the United States, including an office in Tennessee. (See id.) HoT, one of

CHR’s customers, is a Tennessee corporation that used to manufacture food products.

[ECF No. 7 (“John Thaller Decl.”) ¶¶ 3, 5.] Since 2014, CHR has arranged for more than

16,500 shipments of HoT’s products to be delivered to HoT’s customers across the United

States. (Martland Decl. ¶ 5.) Nearly 300 of those shipments were delivered to Minnesota.

(Id.)

        Jordan Thaller. Jordan worked for HoT from 2010 until it ceased operations in May

2019. [ECF No. 9 (“Jordan Thaller Decl.”) ¶ 3.] Jordan was CHR’s main contact at HoT.

[ECF No. 21 (“2d Jordan Thaller Decl.”) ¶ 2.] He has never been an owner or shareholder

of HoT. (Jordan Thaller Decl. ¶ 5.) Jordan is a Tennessee resident, and when he

communicated with CHR, he did so mostly with employees working out of CHR’s

Tennessee office. (Id. ¶¶ 2, 9.) The Tennessee office handled all issues relating to HoT’s

account with CHR, including scheduling, damage claims, load planning, payments, and

tracking shipments. (2d Jordan Thaller Decl. ¶ 3.) Jordan, as the main contact with CHR,

placed orders through CHR’s Tennessee office, discussed invoicing issues with CHR’s

Tennessee office, and submitted damages claims to CHR’s Tennessee office. (Id. ¶¶ 4–6.)
        John Thaller. John, HoT’s President, has been a shareholder and owner of HoT since

1964. (John Thaller Decl. ¶ 4.) John is a Tennessee resident, and has never had any contact

with CHR in Minnesota or with its Minnesota‐based representatives. (Id. ¶¶ 2, 10). His

only contact with CHR has been through CHR’s representatives in Tennessee. (Id. ¶ 11.)

        Wes Thaller. Wes, HoT’s former Vice President, is a Tennessee resident and was a

shareholder of HoT from 2010 to 2019. [ECF No. 8 (“Wes Thaller Decl.”) ¶¶ 2, 3.] Wes

cannot recall having any contacts with CHR’s representatives in Minnesota. (Id. ¶¶ 2, 5.)

He may have briefly met or communicated with CHR’s Tennessee‐based representatives

when Jordan and John met with them in Tennessee. (Id.)

   I.      Complaint Allegations

        In May 2019, HoT ceased operations, and its assets were acquired by Elevation

Foods, LLC. [ECF No. 16 (the “Amended Complaint” or “AC”) ¶ 12.] CHR’s claims

against the Thallers in the Amended Complaint revolve around HoT’s past‐due account

at the time of the acquisition and alleged misrepresentations made by Jordan in the

preceding months.

        The Amended Complaint alleges that in 2019, HoT’s account with CHR was past

due, and thus CHR advised Jordan that it would stop providing services to HoT. (Id.

¶ 10.) Jordan then arranged a meeting with CHR’s representatives to discuss HoT’s

account status. (Id.) At that meeting—held in Tennessee in March 2019—Jordan told

CHR’s representatives that John and Wes were in discussions with an equity investment
firm that was interested in purchasing HoT’s assets. (Id.) In describing those discussions,

Jordan told CHR’s representatives that the prospective purchaser “was aware of the debt

owed to CHR and had agreed that it would assume this liability.” (Id.) Jordan then asked

CHR to continue providing services to HoT “so as to maintain business operations until

the [purchase of HoT] was completed[,] whereupon” the debt owed to CHR would be

paid. (Id.) The Amended Complaint claims that Jordan repeatedly assured CHR that “as

part of the terms and conditions of [the] contemplated transaction . . . [the purchaser]

would pay the debt owed to CHR.” (Id. ¶ 11.)

         After Elevation Foods purchased HoT’s assets on May 29, 2019, CHR learned that

Elevation Foods had not in fact assumed the CHR debt. (Id. ¶¶ 12–13.) When CHR’s

representatives contacted Jordan, Jordan allegedly “promptly apologized for lying and

blamed John and Wes.” (Id.) The Amended Complaint further alleges that HoT “was

insolvent, or on the verge of insolvency, when it ordered [] services from CHR from

October of 2018 through May of 2019.” (Id. ¶ 15.) It pleads that, as a result of the actions

of the Thallers and HoT, CHR suffered damages. (Id. ¶¶ 8, 20.)

   II.      Procedural History

         CHR sued HoT and the Thallers in Minnesota state court. CHR’s original

complaint alleged that the Thallers “knowingly and intentionally” ordered logistics‐

related services from CHR when HoT “was insolvent or on the verge of insolvency and

was not sufficiently capitalized to undertake these transactions.” [ECF No. 1‐1 ¶ 3.] CHR
claims damages in excess of $847,588.56. (Id.)

        In June 2019, CHR served its complaint on Jordan. (See id.) On July 2, 2019, Jordan

served an answer, asserting affirmative defenses, including that the court lacked personal

jurisdiction over him. [ECF No. 1‐2.] John and Wes accepted service of the complaint on

July 29, 2019. [ECF Nos. 1‐3, 1‐4.]

        John and Wes then removed the action to this Court, with Jordan’s consent,

asserting diversity jurisdiction under 28 U.S.C. § 1332. [ECF No. 1.] HoT has not appeared

in the action. In August 2019, the Thallers filed this motion to dismiss the claims against

them. [ECF No. 5.] On September 20, 2019, CHR filed the Amended Complaint, naming

the Thallers as defendants in three counts: “misrepresentation and fraud,” “breach of

fiduciary duty to creditor of insolvent corporation,” and “veil piercing.” (AC ¶¶ 32–47

(Counts 4–6).)

                                       ANALYSIS

   I.      Personal Jurisdiction

   A.      Motion to Dismiss/Amended Complaint

        As a threshold matter, the Court notes that filing an amended complaint ordinarily

moots a defendant’s motion to dismiss. Onyiah v. St. Cloud State Univ., 655 F. Supp. 2d

948, 958 (D. Minn. 2009). But “a defendant need not file a new Rule 12 motion merely

because the plaintiff amended his pleading while the defendant’s motion was pending.”

DeVary v. Countrywide Home Loans, Inc., 701 F. Supp. 2d 1096, 1100 (D. Minn. 2010). “If
some of the defects raised in the original motion remain in the new pleading, the court

simply may consider the motion as being addressed to the amended pleading.” Bishop v.

Abbott Labs., No. 19‐CV‐420 (NEB/ECW), 2019 WL 6975449, at *3 (D. Minn. Dec. 20, 2019)

(quoting 6 Charles Alan Wright, et al., Federal Practice and Procedure § 1476 (3d ed.

2019)).

          The circumstances here make ruling on the Thallers’ Rule 12 motion appropriate.

In their reply, the Thallers make plain that they believe that the allegations in the

Amended Complaint remain insufficient to confer personal jurisdiction over them. [ECF

No. 20 at 1–2.] As discussed further below, this Court agrees, and therefore will consider

the Thallers’ motion as being addressed to the Amended Complaint.

          The Court also rejects CHR’s contention that Jordan’s answer in state court renders

his Rule 12(b) motion procedurally improper. In state court, Jordan properly preserved

lack of personal jurisdiction as an affirmative defense. [ECF No. 1‐2 ¶ 36]; see also Minn.

R. Civ. P. 12.02; Minn. R. Civ. P. 12.08; Juelich v. Yamazaki Mazak Optonics Corp., 670

N.W.2d 11, 17 (Minn. Ct. App. 2003) (finding no waiver of personal jurisdiction when

defense asserted first in answer and again in motion to dismiss filed a year later). It is

therefore also properly preserved for purposes of a Rule 12(b) motion filed in federal

court after removal. Nationwide Engʹg & Control Sys., Inc. v. Thomas, 837 F.2d 345, 348 (8th

Cir. 1988) (“Upon removal, a defendant may assert any defense that would have been

available to him in state court and which has not been lost through the operation of either
[Rule] 12(g) or 12(h).”). Thus, Jordan’s Rule 12(b) motion to dismiss for lack of personal

jurisdiction, which this Court construes to address the Amended Complaint, is

procedurally proper.

   B.      Legal Standard

        Rule 12(b)(2) of the Federal Rules of Civil Procedure permits a party to move to

dismiss a claim asserted against him for lack of personal jurisdiction. See Fed. R. Civ.

P. 12(b)(2). The parties have submitted declarations to bolster their positions with respect

to personal jurisdiction. [See ECF Nos. 7–9, 18, 19, 21.] The motion is therefore “in

substance one for summary judgment” on the narrow issue of the Court’s authority to

exercise jurisdiction over the Thallers. Creative Calling Solutions, 799 F.3d at 979.

        “The plaintiff bears the burden of proof on the issue of personal jurisdiction.” Id.

“[T]he [claims] should not be dismissed . . . if the evidence, viewed in the light most

favorable to [the plaintiff], is sufficient to support” the exercise of jurisdiction over the

defendants. Id. “A federal court in a diversity action may assume jurisdiction over

nonresident defendants only to the extent permitted by the long‐arm statute of the forum

state and by the Due Process Clause.” Dever v. Hentzen Coatings, Inc., 380 F.3d 1070, 1073

(8th Cir. 2004) (quoting Morris v. Barkbuster, Inc., 923 F.2d 1277, 1280 (8th Cir. 1991)). And

“Minnesota’s long‐arm statute extends as far as the Constitution allows.” Federated Mut.

Ins. Co. v. FedNat Holding Co., 928 F.3d 718, 720 (8th Cir. 2019). Thus, the two prongs of

the analysis—whether jurisdiction is permitted by Minnesota’s long‐arm statute and the
Due Process Clause—are collapsed into a single due process inquiry. Pederson, 2020 WL

1144609, at *2. To comport with due process, a non‐resident defendant must have

sufficient contacts with the forum state such that exercising jurisdiction over him does

not offend traditional notions of fair play and substantial justice. Wells Dairy, Inc. v. Food

Movers Intʹl, Inc., 607 F.3d 515, 518 (8th Cir. 2010).

        The Eighth Circuit has set forth the following five‐factor test to guide the due

process inquiry:

        (1) the nature and quality of the contacts with the forum state; (2) the
        quantity of those contacts; (3) the relation of the cause of action to the
        contacts; (4) the interest of the forum state in providing a forum for its
        residents; and (5) the convenience of the parties.

Id. (citation omitted). Of these, the first three are afforded greater weight. Datalink Corp.

v. Perkins Eastman Architects, P.C., 33 F. Supp. 3d 1068, 1073 (D. Minn. 2014).

        There are two types of personal jurisdiction: general jurisdiction and specific

jurisdiction. Bristol‐Myers Squibb Co. v. Sup. Ct. of Cal., San Francisco County, 137 S. Ct. 1773,

1780 (2017). CHR asserts that this Court has both general and specific jurisdiction over

the Thallers. [See, e.g., ECF No. 17 (“CHR Opp.”) at 12.] For the reasons discussed below,

the Court disagrees.

   C.      General Jurisdiction

        “A court with general jurisdiction may hear any claim against that defendant, even

if all the incidents underlying the claim occurred in a different [s]tate.” Bristol‐Myers

Squibb, 137 S. Ct. at 1780 (emphasis in original). The Supreme Court has stressed that
“only a limited set of affiliations with a forum will render a defendant amenable to”

general jurisdiction. Id. (quoting Daimler AG v. Bauman, 571 U.S. 117, 137 (2014)). The

“paradigm all‐purpose forums” where a corporation is amenable to general jurisdiction

are its place of incorporation and its principal place of business. Daimler AG, 571 U.S. at

137. “For an individual, the paradigm forum for the exercise of general jurisdiction is the

individual’s domicile.” Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 924

(2011).

          There exists no basis to exercise general jurisdiction over the Thallers. They are all

residents of Tennessee. They have submitted affidavits indicating that they have no

regular contact with Minnesota and own no property in Minnesota. (Jordan Thaller Decl.

¶¶ 13, 15; John Thaller Decl. ¶¶ 14, 16; Wes Thaller Decl. ¶¶ 6–7.) CHR has adduced no

evidence to the contrary. On this record, the Court concludes that it lacks general

jurisdiction over the Thallers.

          CHR does not appear to dispute the Thallers’ lack of contacts with Minnesota.

Rather, it argues that continuous and systematic contacts exist between HoT and

Minnesota such that general jurisdiction over HoT would be proper. (CHR Opp. at 16–

19.) The next logical step, according to CHR, is that HoT’s contacts may be imputed to

the Thallers, making general jurisdiction over the Thallers also proper. (Id. at 12–15.) This

argument finds no support in the law or the record. Even if the Court were to conclude

that HoT’s contacts could be imputed to the Thallers—which it does not—it finds no basis
to exercise general jurisdiction over HoT. There is no dispute that HoT has never been

incorporated in or had its principal place of business in Minnesota. So even if HoT’s

contacts could be imputed to the Thallers, these contacts are insufficient to establish

general jurisdiction.1

    D.      Specific Jurisdiction

         Specific jurisdiction, unlike general jurisdiction, may only be exercised where the

suit arises out of or relates to the defendant’s contacts with the forum. Bristol‐Myers

Squibb, 137 S. Ct. at 1780; Myers v. Casino Queen, Inc., 689 F.3d 904, 912 (8th Cir. 2012)

(“Specific personal jurisdiction, unlike general jurisdiction, requires a relationship

between the forum, the cause of action, and the defendant.”).

         Review of the claims asserted against the Thallers in the Amended Complaint and

the affidavits and other exhibits submitted reveals the absence of suit‐related contacts

between the Thallers and Minnesota. The Amended Complaint does not plead that

Jordan made any of his alleged misrepresentations in Minnesota. Even more stark, there

is no indication that Jordan made any of these alleged statements in phone calls with or

e‐mails addressed to CHR’s Minnesota‐based representatives. The Amended Complaint




1
  The Supreme Court has declined to “foreclose the possibility that in an exceptional case
. . . a corporationʹs operations in a forum other than its formal place of incorporation or
principal place of business may be so substantial and of such a nature as to render the
corporation at home in that [s]tate.” Daimler AG, 571 U.S. at 139 n.19 (emphasis added).
But contacts between HoT and Minnesota are so sparse that this is not near such an
exceptional case.
is similarly devoid of any allegations that John or Wes directed Jordan’s actions from

Minnesota.

       In assessing whether CHR can establish sufficient suit‐related contacts to confer

specific jurisdiction over the Thallers, the Court’s approach is guided by the Eighth

Circuit’s reasoning in Whaley v. Esebag, 946 F.3d 447 (8th Cir. 2020), and Pederson v. Frost,

‐‐ F.3d ‐‐, 2020 WL 1144609 (8th Cir. Mar. 10, 2020). As the Eighth Circuit explained in

Whaley, where a plaintiff’s claims sound in intentional tort, courts must evaluate specific

jurisdiction using the “effects test” the Supreme Court set forth in Calder v. Jones, 465 U.S.

783 (1984). Whaley, 946 F.3d at 451. Further, courts must focus on “contacts and conduct

with the forum state itself, not the defendant’s contacts with persons who reside there.”

Id. (citing Walden v. Fiore, 571 U.S. 277, 285 (2014)) (emphasis in original).

       The void of suit‐related contacts with Minnesota dooms CHR’s attempts to

establish specific jurisdiction over the Thallers. A comparison to Whaley and Pederson is

instructive. In Whaley, the Eighth Circuit determined there were sufficient suit‐related

contacts between the defendant and the forum to establish specific jurisdiction. 946 F.3d

at 453. The plaintiffs sued a California resident, Jimmy Esebag, as well as his California‐

based business, in Arkansas over an investment agreement. Id. at 449. The plaintiffs

asserted causes of action for violations of the Securities Exchange Act, the California

Corporations Code, fraud, unjust enrichment, and unfair competition. Whaley v. Esebag,

No. 5:18‐CV‐05123, 2018 WL 4924025, at *1 (W.D. Ark. Oct. 10, 2018). Among other things,
they claimed that Esebag “stated an interest in working with the plaintiffs because of their

experience working with Walmart, Inc., which has established its world headquarters in

Bentonville, Arkansas,” and “falsely represented that he would invest $20 million of his

personal funds” when the dietary supplement he wished to market to Walmart, among

others, was ready. Whaley, 946 F.3d at 449.

       The Eighth Circuit concluded that the plaintiffs had established sufficient suit‐

related contacts between Esebag and Arkansas to satisfy the Eighth Circuit’s due process

inquiry. In particular, it noted that Esebag had traveled to Arkansas for two in‐person

meetings with the plaintiffs, at which time he made certain false statements and

misrepresentations related to the dispute, that he sent “numerous calls, emails, texts, and

text messages to the plaintiffs in Arkansas,” that he “shipped samples of the [dietary

supplement] and a sales pitch to Arkansas,” and that he “made clear his desire to

establish the relationship because of the plaintiffs’ possible connections to Walmart,”

which is headquartered in Arkansas. Id. at 452. The Eighth Circuit reasoned that “[g]iven

the plaintiffs[‘] ties to Walmart, it was evident that the prospect of doing business with

Walmart was central to Esebag’s interest in the relationship.” Id. The Eighth Circuit

determined that “Esebag’s actions in and affecting Arkansas are central to the plaintiffs’

allegations of fraud and misrepresentation, and they support a finding of specific

jurisdiction.” Id. at 453.
       In Pederson, the Eighth Circuit concluded that the plaintiff failed to establish

specific jurisdiction over the defendants due to the absence of suit‐related contacts with

Minnesota. 2020 WL 1144609, at *3. There, the plaintiff was a lawyer who sued non‐

resident corporations and their officers, alleging that he had been manipulated into

representing one of the corporate defendants through false promises. Id. at *1. He first

began his legal work for that defendant while he was resident in California. Id. He then

moved to Minnesota, continued his work for the defendant, but quit when he discovered

that one of its most promising investors had committed securities fraud. Id.

       The Eighth Circuit concluded that the plaintiff had established insufficient suit‐

related contacts between the defendants and Minnesota to confer specific jurisdiction

over them. Id. at *2–3. It was not enough that one of the defendants “transacted business

within” Minnesota and that another operated in the state through a subsidiary, reasoning

that “nothing suggests that these activities are related to [the plaintiff’s] lawsuit.” Id. at

*2. It also concluded that, without any indication that the “hundreds of phone calls and

emails related to” the plaintiff’s work for the corporation he represented “were part of

some broader effort by the defendants to create a connection with Minnesota,” these, too,

were insufficient to confer specific jurisdiction over the defendants. Id. Finally, the Eighth

Circuit concluded that causing the plaintiff to suffer harm in Minnesota was insufficient

to satisfy the requirements of due process because the defendants had done nothing to

tether the effect of their actions to Minnesota. Id. at *3 (citing Walden, 571 U.S. at 290).
       Whaley and Pederson provide recent support for the Court’s conclusion that the

record here is devoid of any contact between Minnesota and the Thallers relating to the

causes of action asserted. Unlike the defendant in Whaley, there is no indication that the

Thallers contracted with CHR because of any connection to Minnesota. Indeed, the record

indicates that starting in 2014, CHR arranged more than 16,500 shipments to HoT’s

customers across the country and less than 300 of those were made to companies in

Minnesota. (Martland Decl. ¶ 5.) And, like the defendants in Pederson, there is no

indication that any of the Thallers met or otherwise communicated with CHR’s

Minnesota‐based representatives about the dispute that is central to this case. To the

contrary, the only communications the Thallers had with CHR’s representatives

regarding HoT’s past‐due account were with employees based in CHR’s satellite office in

Tennessee. (John Thaller Decl. ¶¶ 10–11; Wes Thaller Decl. ¶ 5; Jordan Thaller Decl. ¶¶ 9,

12.) Indeed, the record reveals even fewer contacts between the Thallers and Minnesota

than the “hundreds of phone calls and emails” with the plaintiff that the Eighth Circuit

deemed insufficient in Pederson. 2020 WL 1144609, at *2.

       As a result, the first three factors—(1) the nature and quality of the contacts with

the forum state, (2) the quantity of the contacts with the forum state, and (3) the relation

of the cause of action to the contacts—weigh strongly against exercising specific
jurisdiction over the Thallers.2 In these circumstances, specific jurisdiction has not been

established.

    E.      Specific Jurisdiction by Imputing HoT’s Contacts to the Thallers

         CHR next contends that this Court may exercise specific jurisdiction over the

Thallers because HoT’s suit‐related contacts with Minnesota may be attributed to the

Thallers. For the reasons discussed below, the Court disagrees.

         Whether a federal court presiding over a diversity case may exercise vicarious

personal jurisdiction over a defendant is a question of state law. Finn v. Moyes, No. 14‐

CV‐1293 (JRT/TNL), 2017 WL 1194192, at *6 (D. Minn. Mar. 30, 2017). It is unclear whether

Minnesota courts recognize vicarious jurisdiction over non‐resident shareholders. See id.

at *7 (noting Minnesota courts have not yet adopted the practice of exercising vicarious

specific jurisdiction over shareholders under an alter‐ego theory); Stratasys, Inc. v.

ProtoPulsion, Inc., No. A10‐2257, 2011 WL 2750720, at *8 (Minn. Ct. App. July 18, 2011)

(“Minnesota has not applied the principle of vicarious personal jurisdiction to establish

personal jurisdiction over a dominant individual shareholder who is the alleged alter ego

of a corporation.”). But the Eighth Circuit has found that exercising personal jurisdiction

over a non‐resident shareholder who so controls and dominates the actions of its




2 “Given [the] conclusion that the defendants do not have sufficient minimum contacts
with Minnesota, the last two factors—the forum state’s interest and the convenience of
the parties—cannot themselves create personal jurisdiction.” Pederson, 2020 WL 1144609,
at *3 n.4.
company that the latter’s separate corporate existence may be disregarded does not

violate the requirements of due process. See Lakota Girl Scout Council, Inc. v. Harvey Fund‐

Raising Mgmt., Inc., 519 F.2d 634, 637–38 (8th Cir. 1975) (applying Iowa law).

       Assuming without deciding that Minnesota’s long‐arm statute confers jurisdiction

over non‐resident shareholders under a theory of vicarious personal jurisdiction, the

Court turns to CHR’s arguments seeking to establish specific jurisdiction over the

Thallers on an alter‐ego theory. Its analysis is guided by the Minnesota Court of Appeals’

decision in Stratasys, Inc. v. ProtoPulsion, Inc, No. A10‐2257, 2011 WL 2750720 (Minn. Ct.

App. July 18, 2011). In Stratasys, the Court of Appeals concluded that the record did not

support exercising personal jurisdiction over a dominant shareholder after considering

whether the plaintiff had made a showing that the shareholder: (1) was the sole owner of

the corporation; (2) completely controlled the corporation for his own purposes;

(3) shared a business address with the corporation; (4) commingled personal finances

with the corporation’s finances; (5) personally guaranteed any of the corporation’s debts;

and (6) dominated and controlled the corporation, “using it as a conduit for personal

business.” 2011 WL 2750720, at *9. The Stratasys court placed particular emphasis on the

final factor.

       CHR has not made a sufficient showing to establish that HoT’s contacts may be

imputed to the Thallers. The record establishes that Jordan is not and never has been a

shareholder of HoT and thus there is no basis to impute HoT’s contacts to him. And the
record shows that neither John nor Wes was the sole shareholder of HoT. (John Thaller

Decl. ¶¶ 4, 6.) The allegations in the Amended Complaint that parrot elements of

Minnesota’s test for alter‐ego liability, are insufficient to establish vicarious personal

jurisdiction over John and Wes Thaller. (See, e.g., AC ¶ 18 (“[T]he Thallers treated HoT as

a mere façade for their own individual dealings. During the time of period of the

transactions that are the subject of this action, HoT was insolvent and insufficiently

capitalized. The Thallers improperly siphoned monies and assets from HoT in order to

personally enrich themselves.”).) These conclusory allegations “lack the factual

specificity necessary to confer jurisdiction.” Jazini v. Nisson Motor Co., Ltd., 148 F.3d 181,

185 (8th Cir. 1998) (finding allegations that merely restated factors considered to

determine whether subsidiary’s contacts could be imputed to parent corporation could

not confer jurisdiction); see also, e.g., Fitzgerald v. Zakheim & LaVrar, P.A., 90 F. Supp. 3d

867, 873 (D. Minn. 2015) (“Plaintiff’s jurisdictional arguments set forth in its complaint

are mere legal conclusions and, accordingly, are insufficient alone to satisfy its burden of

establishing a prima facie case of specific jurisdiction . . . .”). The Court finds no basis to

impute HoT’s contacts to any of the Thallers.

       CHR’s arguments to the contrary are unavailing. CHR argues that jurisdiction

over the Thallers is proper because “[u]nder Minnesota law, an officer or director is liable

for the torts of the corporation or its employees if the officer or director ‘participated in,

directed, or was negligent in failing to learn of and prevent the tort.’” (CHR Opp. at 12
(quoting Morgan v. Eaton’s Dude Ranch, 239 N.W.2d 761, 762 (Minn. 1976)).) It contends

that because the fiduciary shield doctrine does not apply, HoT’s contacts must be

imputed to the Thallers. (See id. at 13–15.) In so doing, CHR confuses the law governing

liability with the law governing personal jurisdiction; they are two distinct inquiries. See,

e.g., Finn, 2017 WL 1194192, at *8 (acknowledging that “even if [the relevant multi‐factor

analysis] show[s] a corporation is an alter ego for liability purposes, there must also be

an allegation of sufficient minimum contacts to give rise to personal jurisdiction.”).3

    II.      Jurisdictional Discovery

          CHR also seeks discovery to bolster its attempts to establish jurisdiction over the

Thallers. “[A] plaintiff may be entitled to ‘specifically targeted’ jurisdictional discovery,

designed ‘to flesh out connections [with the forum state] already shown to exist.’”

Viracon, Inc. v. J & L Curtain Wall LLC, 929 F. Supp. 2d 878, 886 (D. Minn. 2013) (quoting

Bio‐Fuels Automation, Inc. v. Kiewit Energy Co., No. 10‐CV‐610, 2010 WL 3023391, at *2 (D.

Minn. July 28, 2010)) (alterations in original). As discussed above, CHR has not

established any suit‐related contacts between the Thallers and Minnesota that may be

“fleshed out” by additional discovery. Rather, it seeks “an opportunity to discover which

other Minnesota‐based companies have transacted business with HoT and the Thallers,

and secure the relevant business records, contracts, correspondence, emails, invoices, etc.




3Since CHR does not meet its burden to show that exercising jurisdiction over the Thallers
would be proper, the Court does not reach the Thallers’ other arguments for dismissal.
to further support CHR’s assertion that the Thallers have had ‘continuous and systematic’

contacts with the State of Minnesota.” (CHR Opp. at 22.)

       In these circumstances, the Court concludes that jurisdictional discovery would

not be appropriate. First, with respect to general jurisdiction, it is truly speculative that

additional discovery would reveal that HoT may be subject to general jurisdiction in

Minnesota even though Minnesota has never been its principal place of business or state

of incorporation. And “[w]hen a plaintiff offers only speculation or conclusory assertions

about contacts with a forum state, a court is within its discretion in denying jurisdictional

discovery.” Viasystems, Inc. v. EBM‐Papst St. Georgen GmbH & Co., KG, 646 F.3d 589, 598

(8th Cir. 2011) (quoting Dever, 380 F.3d at 1074 n.1) (alteration in original).

       Second, with respect to specific jurisdiction, CHR offers no explanation as to the

connection between these speculative additional contacts and the claims it asserts against

the Thallers. Indeed, due to the nature of the services CHR provided to HoT, the Court

expects that CHR has its own records of the identities of the Minnesota‐based companies

to which it delivered shipments on HoT’s behalf. In the Court’s view, additional

discovery of HoT’s contacts with Minnesota‐based companies would provide no further

basis for jurisdiction over the Thallers, and therefore jurisdictional discovery is not

appropriate. See Viracon, 929 F. Supp. 2d at 887 (denying jurisdictional discovery where,

among other things, discovery sought would not alter court’s conclusion that it lacked

jurisdiction over the defendants).
   III.      Claims Against HoT

          Dismissing the claims asserted against the Thallers leaves only the claims asserted

against HoT. In relevant part, Rule 4(m) of the Federal Rules of Civil Procedure provides:

          If a defendant is not served within 90 days after the complaint is filed, the
          court—on motion or on its own after notice to the plaintiff—must dismiss
          the action without prejudice against that defendant or order that service be
          made within a specified time. But if the plaintiff shows good cause for the
          failure, the court must extend the time for service for an appropriate period.

Fed. R. Civ. P. 4(m).

          As of the date of the hearing, more than 90 days had passed since the Thallers

removed this action from state court. HoT has not noticed an appearance and it is unclear

whether it has been served. Within 21 days after the date of the present order, CHR shall

provide proof of service or demonstrate good cause for an extension of time to serve HoT.

If it does not, the action will be subject to dismissal for failure to prosecute.

                                        CONCLUSION

          Based on the foregoing and on all the files, records, and proceedings herein, the

Thallers’ motion to dismiss for lack of personal jurisdiction is GRANTED. Accordingly,

IT IS HEREBY ORDERED THAT:

          1. The Thallers’ Motion to Dismiss [ECF No. 5] is GRANTED; and
      2. Within 21 days of the date of this order, CHR is ORDERED to provide proof of
      service or demonstrate good cause for an extension of time to serve HoT.



Dated: March 24, 2020                        BY THE COURT:

                                             s/Nancy E. Brasel
                                             Nancy E. Brasel
                                             United States District Judge
